AFFIRM; Opinion Filed February 13, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00607-CV

                            CHAO-TSU LEE, ET AL., Appellants
                                         V.
                                FANNIE MAE, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-07466-A

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges and Evans
                                   Opinion by Justice Evans


       Chao-Tsu Lee, Tsai-Hsien Lee, and all occupants appeal from a judgment which granted

possession of certain real property to Fannie Mae. We affirm.

                                           BACKGROUND

       Appellants granted New American Financial, Inc., a security interest in their residence

located at 3614 Colbath Avenue, Garland, Texas (“Property”). The Property was sold at a non-

judicial foreclosure sale to Matrix Financial Services Corp., and subsequently conveyed to

Fannie Mae. Fannie Mae sued seeking possession. After the trial court granted Fannie Mae its

requested judgment for possession, appellants filed this appeal.
                                           ANALYSIS

       We start with the admonition that an appellant’s brief must contain a clear and concise

argument for the contentions made and citations to authorities and the record. TEX. R. APP. P.

38.1(i). Rule 38 requires a party to provide us with such discussion of the facts and authorities

relied upon as may be necessary to present the issue. Gonzalez v. VATR Const. LLC, No. 05-12-

00277-CV, 2013 WL 6504813, at *3 (Tex.App.—Dallas Dec. 12, 2013, no pet.). Inadequate

briefing results in waiver of the complaint. Dunmore v. Chicago Title Ins. Co., 400 S.W.3d 635,

644 (Tex. App.—Dallas 2013, no pet.).

       In this instance, although appellants’ brief explains why they fell in arrears on their

mortgage payments, their brief lacks a clear and concise argument as well as appropriate

citations to authorities and the record. Appellants also failed to file a reporter’s record in this

case. This Court, by letter dated July 16, 2013, notified appellants that their pro se brief did not

comply with the rules of appellate procedure and advised them that failure to file an amended

brief that complied with rule 38.1 could result in dismissal of the appeal. On July 25, 2013,

appellants filed an amended brief which similarly failed to comply with the rules of appellate

procedure. Appellants also filed additional briefing on October 25, 2013, and November 6,

2013, and neither of these briefs complied with Texas Rule of Appellate Procedure 38.

       Although we construe pro se pleadings and briefs liberally, we hold pro se litigants to the

same standards as licensed attorneys and require them to comply with the applicable laws and

rules of procedure. In re N.E.B, 251 S.W.3d 211, 211-12 (Tex. App.—Dallas 2008, no pet.); see

also Gonzalez, 2013 WL 6504813, at *4 (“Appellate courts must construe briefing requirements

reasonably and liberally, but a party asserting error on appeal still must put forth some specific

argument and analysis showing that the record and the law support his contention.”). To do

otherwise would give a pro se litigant an unfair advantage over a litigant who is represented by

                                                –2–
counsel. In re N.E.B., 251 S.W.3d at 212. Accordingly, for all the reasons described above,

appellants have waived their complaint that the trial court erred in awarding Fannie Mae

possession of the Property. Id. (“When a party fails to adequately brief a complaint, he waives

the issue on appeal.”); Gonzalez, 2013 WL 6504813, at *3 (“The failure to provide appropriate

record citations or a substantive analysis waives an appellate issue.”).

                                             CONCLUSION

       We resolve appellants’ sole issue against them and affirm the trial court’s order.



                                                      / David Evans/
                                                      DAVID EVANS
                                                      JUSTICE



130607F.P05




                                                –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHAO-TSU LEE, ET AL., Appellants                    On Appeal from the County Court at Law
                                                    No. 1, Dallas County, Texas
No. 05-13-00607-CV        V.                        Trial Court Cause No. CC-12-07466-A.
                                                    Opinion delivered by Justice Evans.
FANNIE MAE, Appellee                                Justices Moseley and Bridges participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee FANNIE MAE recover its costs of this appeal and the full
amount of the trial court’s judgment from appellants CHAO-TSU LEE, ET AL., and from the
cash deposit in lieu of supersedeas bond posted with the Dallas County Clerk. After the full
amount of the trial court’s judgment and appellee’s costs have been paid, the Dallas County
Clerk is directed to release the balance, if any, of the cash deposit to appellants.


Judgment entered this 13th day of February, 2014.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE




                                             –4–